Citation Nr: 1747650	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include insomnia, also claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2009 and July 2009 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD, to include insomnia, has been recharacterized as service connection of an acquired psychiatric disorder, to include insomnia, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, entitlement to service connection for skin cancer, entitlement to service connection for a left shoulder condition, entitlement to service connection for a back condition, entitlement to service connection for kidney stones, entitlement to service connection for hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder did not manifest during service and has not been shown to be related to service, nor was a psychosis manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include insomnia, also claimed as PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In this case, the Veteran's service personnel records have been obtained.  An October 2008 VA memorandum reflects that the VA had been unable to obtain his service treatment records.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in January 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that he has an acquired psychiatric disorder that was caused by his active service.  He states that he saw fellow soldiers who had to be medevacked, most of them in body bags, while in service.  

A Formal Finding correspondence associated with the Veteran's file in June 2009 reflects that not enough verifiable stressor information was found to rule in favor of the Veteran's claim regarding a PTSD stressor.

Post service VA treatment records are silent for a PTSD diagnosis.  

The Veteran was afforded a VA PTSD examination in January 2016.  The Veteran was diagnosed with major depressive disorder (MDD) without psychotic issues.  It was noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran noted that he was stressed due to his diabetes mellitus, as well as his sleep apnea.  The Veteran stated that he was only able to sleep three to four hours a night.  

The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent event, disturbances of motivation and mood, difficulty in establishing and maintaining effective work or social relationships, difficulty adapting to stressful circumstances, including work or a work like setting and suicidal ideation.  

The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner then stated that the Veteran's current diagnosis met the DSM criteria, but that there was no evidence that it was related to his military service.  The VA examiner noted that there was no report of mental health issues during the Veteran's service time and no consistent report of ongoing mental health problems since military service.  Therefore, there was no nexus between military service and current symptoms.  

Regarding entitlement to service connection for PTSD, the Veteran has not been diagnosed with PTSD during the pendency of the claim.  In order to prevail on a claim of service connection for any disability, it must first be shown that a veteran has a current diagnosis of the disorder in question.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since the Veteran has not been diagnosed with PTSD, his claim must fail on this basis.

Regarding entitlement to service connection for an acquired psychiatric disorder (other than PTSD), the Board concludes that service connection is not warranted.  The January 2016 VA medical examination report reflects that the VA examiner did not find that the Veteran's current mental disorder was related to service. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, the January 2016 VA examiner provided an opinion based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service stressor, post service medical records and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Board is to weigh the evidence and it finds the opinion to be the most probative.  There is no competent medical opinion to the contrary.  Accordingly, the preponderance of the evidence weighs against a finding that an acquired psychiatric disorder (other than PTSD) had its onset during service.

The Board has considered the lay evidence of record.  The Board has no reason to question the credibility of the Veteran.  That said, medical/mental health training and credentials are required to provide a psychiatric diagnosis that can be considered competent evidence, and to date the Veteran has not been diagnosed with PTSD.  As to his current diagnosis, the Veteran is competent to describe his condition, but he does not have the requisite training and credentials to ascertain whether his symptoms are indicative of a diagnosable disorder that developed in a specific time frame or is of in-service onset.  This is a complex medical question requiring a greater degree of expertise than the Veteran has been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include insomnia, also claimed as PTSD, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include insomnia, also claimed as PTSD, is denied.


REMAND

With regard to the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, the Veteran was afforded a VA sleep apnea examination in March 2011.  A diagnosis of sleep apnea was provided.  The Veteran reported having problems snoring, chronic fatigue, and difficulty with narcolepsy over the past 10-15 years.  The Veteran showed symptoms of persistent daytime hypersomnolence and cor pulmonale.  

In February 2016, the Veteran was afforded a VA examination.  The Veteran noted that he had undergone a sleep study in 1989 that indicated that he snored loudly.  A symptom of persistent daytime hypersomnolence was noted.  A diagnosis of obstructive sleep apnea was provided.  The VA medical examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of his service-connected condition.  The VA examiner noted that the two conditions were not medically related.  The VA examiner stated that the claimed disorder was a separate entity entirely from the service-connected condition and unrelated to it.  The medical literature did not support a medical relationship.  The VA examiner determined that a nexus had not been established.  

While the AOJ did obtain a medical opinion concerning a relationship linking the claimed condition to his service-connected diabetes mellitus, type II, the opinion did not address whether the Veteran's claimed sleep apnea disability was aggravated by the service-connected diabetes mellitus, type II.  Therefore, an additional VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the Veteran's claim for service connection for skin cancer, the Veteran was afforded a VA general examination in March 2011.  The examination report shows that no skin condition was found.  A VA treatment record dated in January 2016 reflects that the Veteran reported having skin cancer, but that he could not recall what type.  He noted that skin cancer had been excised from the left base of his neck and from his left check.  

Based on this evidence, further medical inquiry is required.  An appropriate VA examination and medical opinion is necessary to determine the nature and etiology of any skin cancer found upon examination.  

With regard to the Veteran's claim for service connection for a left shoulder condition, the Veteran was afforded a VA shoulder examination in March 2011.  The Veteran reported that he had to man a pressurized gun in Vietnam which caused trauma to his left rotator cuff.  He noted continued pain since service.  Flare-ups and less movement than normal were indicated upon examination.  A diagnosis of left rotator cuff tear and left shoulder strain were provided.  

While the VA examiner conducted an evaluation of the Veteran's left shoulder at the time, the examiner did not provide a medical opinion as to whether the Veteran's claimed left shoulder condition had its onset in service, or is otherwise related to his period of service.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination.  

With regard to the Veteran's claim for service connection for a back condition, the Veteran was afforded a VA cervical spine examination in March 2011.  The Veteran reported that he had hit his head on a pipe in 1986 when he stood up too fast.  Near syncopal episodes were also reported.  He noted experiencing headaches for months after the episode.  The Veteran noted problems with his arms going numb when he slept on his stomach and with pain with increased lifting.  A diagnosis of cervical disk rupture was provided.  

The Veteran was also afforded a VA thoracolumbar spine examination that same day.  The Veteran reported problems with mid to lower back pain since 1999 when he fell off a ladder.  He noted continued back pain since that time.  Flare-ups were described as problems with back pain with minimal exertion.  A diagnosis of lumbosacral strain was provided.

While the VA examiner conducted an evaluation of the Veteran's back, both cervical and lumbar, at the time, the examiner did not provide a medical opinion as to whether the Veteran's claimed back condition had its onset in service, or is otherwise related to his period of service.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination.  

With regard to the Veteran's claim for service connection for kidney stones, VA treatment records dated in April 2013 show that the Veteran reported having kidney stones since 1967.  He noted undergoing a lithotripsy and stent in 2008/2009.

The Veteran was afforded a VA kidney conditions examination in March 2011.  The Veteran reported increased kidney stones with pain in 2008 with the need for a lithotripsy and kidney stent.  A diagnosis of nephrolithiasis provided.  

While the VA examiner conducted an evaluation of the Veteran's kidney stones conditions at the time, the examiner did not provide a medical opinion on whether the Veteran's claimed kidney stones conditions had its onset in service, or is otherwise related to his period of service.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination.  

With regard to the Veteran's claims for service connection for hearing loss and service connection for tinnitus, the Veteran contends that he was assigned to a boiler division and was exposed to loud noise from the equipment in the pressurized fire room.  He notes that he lost his hearing for a "couple of weeks."  

The Veteran was afforded a VA examination in June 2009.  The VA examiner noted that the test results were unreliable.  The Veteran's responses were inconsistent. 

The Veteran was afforded a VA examination in December 2015.  The Veteran reported that he could not hear his wife.  He noted that the could not understand conversations if there were several people talking or if there was background noise.  The Veteran also stated that sometimes his ears hurt and then his ears would ring.  He described the sound as crickets in his ears.  

Upon examination, the audiological results revealed that the Veteran had hearing impairment for VA purposes in both ears pursuant to 38 C.F.R. § 3.385.  The Veteran was diagnosed with sensorineural hearing loss.  

The VA examiner stated that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner stated that no valid pre or post-service testing was available.  Despite the Veteran having a military occupational specialty of boiler technician which is a high probability for hearing loss, the Veteran also had years of working with heavy equipment in a power plant, post service, which was also a high probability for hearing loss.  Therefore, the VA examiner was not able to state whether the hearing loss was due to service or post-service without resorting to mere speculation.  The VA examiner also opined that the Veteran had a diagnosis of hearing loss, and his tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claims. 

As the examiner who conducted the December 2015 VA examination determined that he was unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.


Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim folder to the examiner that provided the February 2016 VA medical opinion regarding his claimed sleep apnea disability for an addendum opinion.  If an additional examination is necessary, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion. 

The examiner is to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected diabetes mellitus, type II?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's sleep apnea found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  The Veteran must be afforded an appropriate VA medical examinations to determine the nature and etiology of his claimed skin cancer, left shoulder, back, and kidney stone disabilities.  The entire electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.

For each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset during, or is otherwise related to, the Veteran's active service.

In rendering the opinions, the examiners must consider the Veteran's lay statements and provide a complete rationale.

3.  Schedule the Veteran for a VA audiological examination by an appropriate professional to determine the nature and etiology of the claimed hearing loss and tinnitus.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.

In rendering the opinion, the examiner must consider the Veteran's lay statements regarding his in-service noise exposure. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


